Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 3/10/2021 with a priority date of 5/15/2017.
Claims 1-9 and 13-24 are currently pending and have been examined.
Claims 1-9 and 13-24 are rejected under 35 USC 101.
Claims 1-9 and 13-24 are rejected under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-9 and 13- 22 are a system, claim 23 is a method and claim 24 is a CRM. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-9 and 13-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without offering a practical application or significantly more. 
Step 2A: 
Prong 1: The claims select a device to receive and advertisement based on the current state of the device determined from a plurality of device attributes then send the advertisement when the device is in a first state then determined the current state is in a second state. Claim 1 displays a third advertising segment in place of a second advertising segment. Claims 23 and 24 request bids for an alternative advertisement. Dependent claims offer device sensors, versions, attributes, types of advertising, intermediaries, a queue and requesting alternative advertising from a plurality of advertisers. The claims merely use the labels “state of operation of a network accessible device” and “device attributes” in place of “state of a user” and “user attributes”.  Clearly these limitations falls within “Certain Methods Of Organizing Human Activity” for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The claims gather information about human activity and organize that information to determine which advertisement to send the user. 
Examiner respectfully asserts that claims are no more than a drafting effort to make the claims appear technical in nature. Under the broadest reasonable interpretation the claims include simply gathering data about a user and detecting a change in the data. The specification offers many examples of device attributes, such as location and movement status. See, [0021] and [0026] of applicant’s specification. For example the invention displays a flyer with a current sale because the user is near a location and heading the general direction of a certain store. Other examples of measurable device attributes are screen size, network connection and processing power and other results are more technical then targeting advertising, but the claims are not limited to these examples, which results in claims that swallow up the entire field of replacing one form of advertisement for another based on a change in some condition of the user.
Prong 2: This judicial exception is not integrated into a practical application because the processors (i.e. software or hardware) that perform that algorithm, as well as the network accessible device are described at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
The claims further offer determining the state of operation of a device, which is no more that determining data about a user, as such the combination offer mere instructions to apply the exception using a generic computer component along with generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claimed computerized device and determined state are not particular, and fail to provide meaningful limitations. 
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application because servers, computers and processor amounts to no more than adding the words “apply it” and along with linking the concept to network accessible device and the networks on which these devices operate. Simply put, all the inventions does targeted advertising based on gathered data about a user, which happens to be collected from a device. 
The claims are analogous to the abstract idea of in Affinity Labs. The Court held that using information known about a user to target communications, such as providing an 
Further, the claims are merely gathering (information about a user gleaned from a user device) and analyzing information (determining the state of a user) using conventional techniques and at best reporting the results to effect an online advertising campaign. CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
Examiner provides the following evidence:
Mayerhofer US 2006/0190616: See, “A conventional system exists that delivers advertisements to a device that has call functionality such as mobile phones wherein the system determines the appropriate characteristics of a mobile phone to which an advertisement is being delivered (screen size, processing power, etc) and then delivers an advertisement to the mobile phone that is customized to the characteristics of the particular mobile phone.” [0012].
Lin US 2009/0156233: See, “The conventional location-based services may position a user to get his/her location through various methods, such as GPS, AGPS and/or the third advertisement information related to the user's location to the user.” [0003].
Terrell, II US 2009/0163187: See, “Not surprisingly, as it has recently become more common to provide the ability to determine or track the location of various mobile communication devices such as through the use of conventional Global Positioning System (" GPS") technology, the use of geospatially-targeted advertising campaigns for mobile communication devices has become feasible. In other words, a user of a mobile communication device may now be targeted with advertisements based on the locality of the mobile communication device.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, and 13-19 is rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (U.S. 2011/0251898 A1; Hereafter: Scott) in view of Bloch et al. (U.S. 2017/0062012 A1; Hereafter: Bloch).
As per Claim 1: Scott in view of Bloch discloses the following limitations; 
1.    A system comprising:
Scott discloses a network accessible device, wherein the network accessible device operates in at least one of a first state and a second state; See, “To determine the state of activity of a device, data relating to the recent functions of the device may be analyzed. This may include analyzing one or more of the following data: recent history of communications (e.g. any of emails, text messages, cellular calls, etc.) sent and/or received by the device; recent history of applications used by the device; recent locations of the device; and recent history of movement of the device. Data relating to any one or more of the time, size and recipient lists of the communications may be used to filter recent communications. The term "recent" is subjective. It may include activities that occurred within the last 1 minute, 5 
Scott discloses one or more processors communicatively coupled with a network; an advertisement engine executing on the one or more processors to: select, by the advertisement engine, the network accessible device to receive an advertisement; See, “Advertisement server 106c provides storage and forwarding of advertisements to devices and/or servers in network 104. The advertisements, in one example, are received from one or more advertising networks (not shown) in communication with the advertisement server 106c. Advertisement server 106c provides a platform that gathers environment data from devices 102, such as data on the current motion of devices 102, and selectively identifies and distributes forms of advertisement to devices 102 and/or servers in network 104. Database 122 may be associated with server 106c and may contain data relating to advertising campaigns 126 that are to be selectively distributed to devices 102. Other servers may be provided that incorporate features of an advertisement server, such as a context server, a social graph, a profile builder, search server, etc.” [0069].
Scott discloses determine a current state of operation of the network accessible device based on a plurality of device attributes of the network accessible device, wherein device attributes are based on measureable physical characteristics of the network accessible device; See, “As noted, an embodiment provides tailored communications to devices 102, depending on a determined " state of activity" of a user associated with the device. As an example, exemplary devices 102 are shown in three different environments in FIG. 1, which may be used, in part, to indicate a particular activity formats of an advertisements may be provided to the device depending on its detected speed. Also, additional context may be provided based on the detected movement. For example, for device 102 in vehicle 120, server 106c may continue with an analysis to determine whether device 102 belongs to the driver of the vehicle 120. This may be performed, for example, by checking the movement data for information on the existence of a separate communication link, such as a Bluetooth (trade-mark) connection, between device 102 and vehicle 120. Additionally or alternatively, device 102 may have an active (hardware/software) switch that the user may set to indicate that whether he is the driver or passenger. Other combinations of various movement contexts and other data may be used to identify additional activity contexts. Thresholds for any context data (for any movement data or additional data) may be customized to meet specific requirements.” [0098]. Figure 2 and Figure 3 along with [0078-0099] disclose examples of additional activity and context used to send advertising.
Scott discloses responsive to determining that the current state of operation is the first state, send by the advertisement engine, the advertisement to the network accessible device, See, “At block 308, advertisement server 106c, using the activity and 
Scott discloses the advertisement including a plurality of advertisement segments including a first advertisement segment, a second advertisement segment and a third advertisement segment the third advertisement segment being an alternative version of the second advertisement segment; Examiner’s note: Scott discloses transmitting a set of advertisements and providing one or more advertisements. Scott at [0093] even discloses detecting a change in state and replacing one advertisement with another. Table A at [0103] discloses different formats for advertisements that depend on the state of the device/user. A segment is interpreted as dividing an advertisement in to different parts, such as an audio segment, a different types of visual segments. In Table A, Audio + visual #1 is displayed when the state is driving, Audio + Visual #2 is sent when the state changes to passenger and Audio + Visual #3 is sent when the state is walking. The first segment is audio, which is the same for all versions, and the second and third segments are alternative Visual formats #1, #2 and #3 for Advertisement 10.  See, “identifying a set of devices that meet a first criteria regarding an activity level; and transmitting a set of advertisements to the set of devices based on activity levels of members in the set.” [0013].  See, “The advertisement campaign may provide one or more advertisements to each device in the set.” [0041]. See, “A given format for an advertisement may be composed of one or more different audio/visual components. An audio component may be a voice and/or music generated on a speaker of device 102. A visual component may be a static image, a video, a banner, text or any graphical element generated on a display of device 102.” [0103].
 cause the first advertisement segment to be played on the network accessible device; See, “See, “If a detected activity state changes from its present state while an advertisement is generated on device 102…”[0093].
Scott discloses detect a change to at least one device attribute of the plurality of device attributes indicating the network accessible device is in the second state; See, “If a detected activity state changes from its present state while an advertisement is generated on device 102, a further update message may be sent from device 102 to server 106c and subsequently, server 106c may send a command to stop sending the advertisement or replace the advertisement with another one. If an advertisement for a campaign is generated on device 102, server 106c may send a command to stop its generation. Alternatively, the original advertisement provided to device 102 may have a conditional trigger condition flag that is used to determine whether the advertisement is generated on device 102. Device 102 may check the status of the flag and/or cause it to be updated depending on the current detected conditions of device 102. ” [0093].
Scott does not disclose responsive to detecting the change, cause the network accessible device to play the third advertisement segment in place of the second advertisement segment. Examiner’s note: Examiner respectfully asserts that it is reasonable to interpret Scott as replacing a Audio + Visual #1 with Audio + Visual #2 when a state changes based on Table 1. Nevertheless, a secondary reference is cited to explicitly disclose content with multiple alternative segments where a third segment is displayed in place of a second segment based on device state changes, which is nothing more the segment buffering of video. 
However, Bloch discloses a specific example of video with alternative segments that are replace based on device state changes.  See, “Accordingly, in one implementation, if an 
Therefore, from the teaching of Bloch, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the alternative advertising being displayed based on device state, as disclosed by Scott, to include multiple alternative segments where a third segment is displayed in place of a second segment based on device state changes, as disclosed by Bloch for the purpose of adapting in real-time, with targeted, customized, or other responsive content, to changes in properties associated with a user. Bloch at [0004].

As per Claim 2: Scott in view of Bloch discloses the following limitations; 
Scott discloses 2.    The system of claim 1, wherein the plurality of device attributes are based on output from at least one of an accelerometer, an activity tracker, an altimeter, an antenna, an audio jack, a battery, a biometric sensor, a camera, a compass, a Global Positioning System sensor, a gyroscope, and a radio. See, “Analysis/Movement detection module 520F receives data from various components of 

As per Claim 3: Scott in view of Bloch discloses the following limitations; 
Scott discloses 3.    The system of claim 1, wherein an advertisement daemon executing on the network accessible device periodically monitors the plurality of device attributes. See, “Status module 520E monitors and evaluates the status of various capabilities of device 102 (e.g. its communication connections, battery power, available memory) and updates data stored on device 102 with this information. Module 520E may also generate and send communications to external devices (such as interface server 108) regarding this information on a periodic basis or as statuses change. Activity Analysis/Movement detection module 520F receives data from various components of device 102, such as movement detection circuit 536, motion circuit 538 and trigger circuit 540, GPS module 645, RFID module 544, communication module 504, short-range communication sub-system 506, time and day data, calendar data, etc. The data collectively can be used to determine whether device 102 is currently active, moving, the direction of movement, the speed of the movement and what type of terrain the device is on (roads, railways, water, off-road, etc.). Override (hardware/software) data and switch settings may also be used to determine the activity and/or movement status of device 102. Module 502F may combine 

As per Claim 4: Scott in view of Bloch discloses the following limitations; 
Scott discloses 4.    The system of claim 1, wherein the advertisement has a plurality of versions including a first version of the advertisement, a second version of the advertisement, a third version of the advertisement, a fourth version of the advertisement, a fifth version of the advertisement, a sixth version of the advertisement, and a seventh version of the advertisement. See, “Server 106c may have an associated database 122 that stores advertisements and formats. A table, (such as Table A below) may 

As per Claim 6: Scott in view of Bloch discloses the following limitations; 
Scott discloses 6.    The system of claim 4, wherein the advertisement engine selects a version of the plurality of versions of the advertisement to send to the network accessible device based on a first device attribute of the plurality of device attributes. See, “A format for an advertisement for a device may also be determined by identifying an activity context that is determined for the device. One context may be based on a current state of the device. For example, if there is a connection between device 102a and vehicle 120a, then device 102a may output the audio component of an advertisement through speakers of vehicle 120a. In another embodiment, when device 102 is located in vehicle 120a, a determination may be made as to whether device 102a is associated with a driver of vehicle 120a or a passenger in the vehicle. The determination may be made by analyzing whether a Bluetooth (trade-mark) connection has been made between electronics in vehicle 120a and device 102a.” [0091].

As per Claim 7: Scott in view of Bloch discloses the following limitations; 
Scott discloses 7.    The system of claim 6, wherein the first device attribute is one of a type of the network accessible device, a display type, a display resolution, a geo-location, a movement status, an orientation status, a data transmission speed, a remaining battery capacity, a wireless signal type, and a wireless signal strength. See, “A format for an advertisement for a device may also be determined by identifying an activity context that is determined for the device. One context may be based on a current state of the device. For example, if there is a connection between device 102a and vehicle 120a, then device 102a may output the audio component of an advertisement through speakers of vehicle 120a. In another embodiment, when device 102 is located in vehicle 120a, a determination may be made as to whether device 102a is associated with a driver of vehicle 120a or a passenger in the vehicle. The determination may be made by analyzing whether a Bluetooth (trade-mark) connection has been made between electronics in vehicle 120a and device 102a.” [0091]. See, [0099] for movement status as another example.

As per Claim 8: Scott in view of Bloch discloses the following limitations; 
Scott discloses 8. The system of claim 1, wherein the advertisement engine determines that the network accessible device is in turbulent motion based on the plurality of device attributes; and sends an alternative version of the advertisement to the network accessible device. See, “See, “If the speed of device 102 is determined to be higher than a given threshold, advertisement server 106c may determine that an audio format of an advertisement should be provided.” [0099]. See, “Accelerometers sense and convert an acceleration detected from a motion (e.g. tilt, inertial, or vibration) or gravity into an 

As per Claim 13: Scott in view of Bloch discloses the following limitations; 
Scott discloses 13.    The system of claim 1, wherein the advertisement engine selects the network accessible device based on a physical location of the network accessible device. See, “In another embodiment, a given format of an advertisement may be provided to device 102 depending on a determined relevance for device 102, based on the movement data and/or other status indicators and/or information associated with device 102. For example, using GPS location information of device 102, advertisement server 106c may identify an advertisement for device 102 promoting a retail outlet that device 102 is near offering a particular ware, service or event provided by the outlet. The direction of movement of device 102 may also be used (e.g. north, south, east, west, etc.). This direction information may be used to filter advertisements (e.g. if travelling north, then only provide advertisements for proximate entities that are on the east side of the street being traveled on).” [0104].

As per Claim 14: Scott in view of Bloch discloses the following limitations; 
Scott discloses 14.    The system of claim 1, wherein the advertisement engine sends the advertisement to the network accessible device through an intermediary. See, “The embodiments have been described for a system that provides an interface server to provide intermediary processing of communications between a device and servers in a network. It will be appreciated that embodiments may implement the features in any communication protocol or system. It will be appreciated that any features of interface server as described herein may be incorporated into a device or a component of another server in network 104.” [0134]. See, “An advertisement may be provided to the device in various forms and media, including as a message (for example, an email, a text message, or a voice mail message), as an embedded link in a website page that is accessed to the device, as a streamed content to the device. Also, an advertisement may be embedded and/or integrated into an application such that the advertisement is generated on the device without any request or further action required by a user of the device.” [0075].

As per Claim 15: Scott in view of Bloch discloses the following limitations; 
Scott discloses 15.    The system of claim 14, wherein the intermediary is one of a website, a search engine, an application, and a messaging service. See, “An advertisement may be provided to the device in various forms and media, including as a message (for example, an email, a text message, or a voice mail message), as an embedded link in a website page that is accessed to the device, as a streamed content to the device. Also, an advertisement may be embedded and/or integrated into an application such that the 

As per Claim 16: Scott in view of Bloch discloses the following limitations; 
Scott discloses 16.    The system of claim 14, wherein there is a plurality of inventory attributes, including at least one of a cost, an access rate of the intermediary by a user, and an identity of the intermediary. See, “To determine the state of activity of a device, data relating to the recent functions of the device may be analyzed. This may include analyzing one or more of the following data: recent history of communications (e.g. any of emails, text messages, cellular calls, etc.) sent and/or received by the device; recent history of applications used by the device; recent locations of the device; and recent history of movement of the device. Data relating to any one or more of the time, size and recipient lists of the communications may be used to filter recent communications. The term "recent" is subjective. It may include activities that occurred within the last 1 minute, 5 minutes, hour, day or week, depending on a given context.” [0048].

As per Claim 17: Scott in view of Bloch discloses the following limitations; 
Scott discloses 17.    The system of claim 1, wherein the advertising engine is further configure to, responsive to determining that the current state of operation has changed to the second data, re-evaluate the current state of operation and upon re-evaluation of the current state of operation, the advertisement engine sends the advertisement to the network accessible device.  See, “If a detected activity state changes from its present state while an advertisement is generated on device 102, a further update message may be sent 

As per Claim 18: Scott in view of Bloch discloses the following limitations; 
Scott discloses 18.    The system of claim 1, wherein the advertisement engine enters the network accessible device into a queue for receiving the advertisement and responsive to determining the current state of operation has changed to the second state the advertisement engine removes the network accessible device from the queue. Examiner’s note: A queue is a sequence of messages or jobs held in temporary storage awaiting transmission or processing. The queue is the set of user devices identified for receiving the advertisements based on state information and based on current state a set of the user is selected and receives a specific advertisement. When the device state changes the server 106c may send a command to stop displaying the advertisements, which is removing a user/device from a queue or list. See, “In one embodiment, advertisements are provided to the set of devices through a network. The advertisements are processed by an application or module provided in software, firmware or hardware on an advertisement server in the network. Alternatively, the advertisements may be stored and processed in the devices. Additionally, aspects of the application and module can be split between the devices and one 

As per Claim 19: Scott in view of Bloch discloses the following limitations; 
Scott discloses 19.    The system of claim 17, wherein the network accessible device is determined to be in use by a user prior to determining the current state of operation. See, “A level of activity of a device reflects the current and recent usage of the device. For example, if one or more functions of the device is turned off, then its level of activity may be " off" or "low". If the device has been receiving and/or sending communications in a recent timeframe, then this activity may be deemed sufficient to indicate that the device is active.” .

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Priyadarshan et al. (U.S. 2012/0054187 A1; Hereafter: Priyadarshan).
As per Claim 23: Scott in view of Priyadarshan discloses the following limitations; 
23.    A method comprising:
Scott discloses selecting a network accessible device to receive an advertisement; See, “To determine the state of activity of a device, data relating to the recent functions of the device may be analyzed. This may include analyzing one or more of the following data: recent history of communications (e.g. any of emails, text messages, cellular calls, etc.) sent and/or received by the device; recent history of applications used by the device; recent 
Scott discloses determining a current state of operation of the network accessible device based on a plurality of device attributes of the network accessible device, wherein device attributes are based on measureable physical characteristics of the network accessible device; See, “As noted, an embodiment provides tailored communications to devices 102, depending on a determined " state of activity" of a user associated with the device. As an example, exemplary devices 102 are shown in three different environments in FIG. 1, which may be used, in part, to indicate a particular activity context for each device 102. Each environment is discussed in turn.” [0061]. See, “Exemplary context analysis may be described as follows. For example, if context data indicates to server 106c that a device 102 is moving at a speed over a given threshold (e.g. over at least 20 km/h), then server 106c may categorize the context of device 102 as being within a vehicle, such as vehicle 120; if the speed is in a lower range (e.g. between 5 and 20 km/h), the context of device 102 may be categorized as being on a bicycle; if the speed is in a further lower range (e.g. between 0.1 and 5 km/h), the context of device 102 may be categorized as being walking, jogging, strolling etc. Different formats of an advertisements may be provided to the device depending on its detected speed. Also, additional context may be provided based on the detected movement. For example, for device 102 in vehicle 120, 
Scott discloses responsive to determining that the current state of operation is a first state, sending the advertisement to the network accessible device; and See, “At block 308, advertisement server 106c, using the activity and context data, determines: a set of devices from the group that are to receive an advertisement (based on the activity analysis); and the format of advertisements that are to be provided to members in the set (based on the context analysis).” [0096].
Scott discloses responsive to determining that the current state of operation is a second state, deselecting the network accessible device for receiving the advertisement, See, “If a detected activity state changes from its present state while an advertisement is generated on device 102, a further update message may be sent from device 102 to server 106c and subsequently, server 106c may send a command to stop sending the advertisement or replace the advertisement with another one. If an advertisement for a campaign is generated on device 102, server 106c may send a command to stop its generation. 
Scott does not disclose sending a secondary auction request for alternative content to a plurality of advertisers after selecting the network accessible device to receive the advertisement sending alternative content from a winner of the secondary auction to the network accessible device in place of the advertisement. Examiner’s note: Scott discloses replacing a first advertisement based on state change. Scott also discloses that Advertisement server 106c forwards advertisements and Advertisement server 106c receives advertisements from plurality of advertising networks for a plurality of campaigns as well as that Advertisement server 106c communicates with Ad campaign 126 and data base 122, which may store advertisements and their associated attributes as shown in Table 1. See, [0069], [0085] and [0131]. In Scott, it is clear that after selecting the advertisements a replacement advertisement is requested and received, but Scott does not explicitly recite that a request is made by Advertisement server 106c to the plurality of Ad Networks.
However, Priyadarshan discloses requesting advertising and bids from secondary parties (i.e. advertisers) as part of reordering, bumping and blocking advertising based on changes in short term interests using device information, such as location and current device activity. See, “In some configurations, the selection of invitational content can include requesting the invitational content from one of secondary content providers 214” [0074]. See, “Further, the pricing engine can also be configured to provide capability for bidding prior to delivery of invitational content. That is, when bumping of invitational content or reordering of the queue 
Therefore, from the teaching of Priyadarshan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the request for replacement of advertising based on device state changes, as disclosed by Scott, to send a request for a replacement advertisement to a plurality of advertisers, as taught by Priyadarshan for the purpose of providing invitational content that is of greater interest to the users. Priyadarshan at [0036].

As per Claim 24: Scott in view of Priyadarshan discloses the following limitations; 
Scott discloses 24.    A computer-readable non-transitory storage medium storing executable instructions, which when executed by a computer system, cause the computer system to: select a network accessible device to receive an advertisement; See, “To determine the state of activity of a device, data relating to the recent functions of the device may be analyzed. This may include analyzing one or more of the following data: recent history of communications (e.g. any of emails, text messages, cellular calls, etc.) sent and/or received by the device; recent history of applications used by the device; recent locations of the device; and recent history of movement of the device. Data relating to any one or more of the time, size and recipient lists of the communications may be used to filter recent communications. The term "recent" is subjective. It may include activities that occurred within the last 1 minute, 5 minutes, hour, day or week, depending on a given 
Scott discloses determine a current state of operation of the network accessible device based on a plurality of device attributes of the network accessible device, wherein device attributes are based on measureable physical characteristics of the network accessible device; See, “As noted, an embodiment provides tailored communications to devices 102, depending on a determined " state of activity" of a user associated with the device. As an example, exemplary devices 102 are shown in three different environments in FIG. 1, which may be used, in part, to indicate a particular activity context for each device 102. Each environment is discussed in turn.” [0061]. See, “Exemplary context analysis may be described as follows. For example, if context data indicates to server 106c that a device 102 is moving at a speed over a given threshold (e.g. over at least 20 km/h), then server 106c may categorize the context of device 102 as being 
Scott discloses responsive to determining that the current state of operation is a first state, send the advertisement to the network accessible device; and See, “At block 308, advertisement server 106c, using the activity and context data, determines: a set of devices from the group that are to receive an advertisement (based on the activity analysis); and the format of advertisements that are to be provided to members in the set (based on the context analysis).” [0096].
 responsive to determining that the current state of operation is a second state, deselect the network accessible device for receiving the advertisement; See, “If a detected activity state changes from its present state while an advertisement is generated on device 102, a further update message may be sent from device 102 to server 106c and subsequently, server 106c may send a command to stop sending the advertisement or replace the advertisement with another one. If an advertisement for a campaign is generated on device 102, server 106c may send a command to stop its generation. Alternatively, the original advertisement provided to device 102 may have a conditional trigger condition flag that is used to determine whether the advertisement is generated on device 102. Device 102 may check the status of the flag and/or cause it to be updated depending on the current detected conditions of device 102. ” [0093].
Scott does not disclose send a secondary auction request for alternative content to a plurality of advertisers after selecting the network accessible device to receive the advertisement and send alternative content from a winner of the secondary auction to the network accessible device in place of the advertisement. Examiner’s note: Scott discloses replacing a first advertisement based on state change. Scott also discloses that Advertisement server 106c forwards advertisements and Advertisement server 106c receives advertisements from plurality of advertising networks for a plurality of campaigns as well as that Advertisement server 106c communicates with Ad campaign 126 and data base 122, which may store advertisements and their associated attributes as shown in Table 1. See, [0069], [0085] and [0131]. In Scott, it is clear that after selecting the advertisements a replacement advertisement is requested and received, but Scott does not explicitly recite that a request is made by Advertisement server 106c to the plurality of Ad Networks.

Therefore, from the teaching of Priyadarshan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the request for replacement of advertising based on device state changes, as disclosed by Scott, to send a request for a replacement advertisement to a plurality of advertisers, as taught by Priyadarshan for the purpose of providing invitational content that is of greater interest to the users. Priyadarshan at [0036].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Bloch further in view of Jackson et al. (U.S. 2008/0160956 A1; Hereafter: Jackson).
As per Claim 5: Scott in view of Bloch and Jackson discloses the following limitations; 
5.    The system of claim 4, wherein 
Scott in view of Bloch does not discloses the first version of the advertisement is a high resolution landscape motion picture version of the advertisement, the second version of the advertisement is a high resolution portrait motion picture version of the advertisement, the third version of the advertisement is a low resolution landscape motion picture version of the advertisement, the fourth version of the advertisement is a low resolution portrait motion picture version of the advertisement, Examiner’s note: Scott disclose several video formats but fails to specifically disclose portrait vs landscape and high vs low resolution. See, [0089] and [0103]. Bloch discloses portrait and landscape formats and that screen resolution is a device property, but Bloch does not disclose the portrait and landscape formats are high or low resolution. See, [0028] for resolution and [0029] for portrait and landscape.
However, Jackson discloses adjusting advertising based on devices and that advertising is in the form of high vs low resolution and portrait vs landscape. See, “It should be noted, that, in some embodiments, content can be dynamically resized by (e.g., by the host, the client, or the mobile handheld device itself) to suit the display needs of the target mobile handheld device. The host may choose to store a large master version of the content, which can be resized and re-oriented (e.g., portrait, landscape, font size) as needed before, during, or at the time of distribution. In addition, in one embodiment, the content can be formatted to take advantage of certain features available in certain mobile handheld devices (e.g., external screens (screens that are displayed when the device is closed), audio capabilities, flash of light capabilities, vibration capabilities). For example, when content is created it can be created at the highest possible resolution, and in an assortment of sizes, and form factors (e.g., square, portrait, landscape). In addition, the original textual representation of the ad creative can be maintained. A process can be employed where the server process identifies the recipient (mobile handheld device) of given content, both when this recipient is 
Scott discloses the fifth version of the advertisement is a still image version of the advertisement, See, “A visual component may be a static image, a video, a banner, text or any graphical element generated on a display of device 102.” [0103]. 
Scott discloses the sixth version of the advertisement is a text based advertisement, and See, “A visual component may be a static image, a video, a banner, text or any graphical element generated on a display of device 102.” [0103]. See also SMS in Table 1.
Scott discloses the seventh version of the advertisement is an audio advertisement. See, “A given format for an advertisement may be composed of one or more different audio/visual components. An audio component may be a voice and/or music generated on a speaker of device 102.” [0103].
Therefore, from the teaching of Jackson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the video advertising being displayed based on device state, as disclosed by Scott in view of Bloch, to include creatives having combinations of portrait, landscape, low resolution video and high .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Bloch further in view of Rosenberg et al. (U.S. 2006/0184800 A1; Hereafter: Rosenberg).
As per Claim 9: Scott in view of Bloch and Rosenberg discloses the following limitations; 
Scott in view of Bloch does not discloses 9.    The system of claim 1, wherein at least one of an identity and a gender of a user is validated with a biometric reading made by at least one of a biometric scanner, a microphone and a camera. Examiner’s note: Scott discloses using demographics and gender but detects gender from a preference for salutations (e.g. Ms. /Mr., etc.). [0076] and [0106].
However Rosenberg discloses validating gender using a camera or microphone. See, “Characteristic facial features and characteristic vocal signals can be processed by a computer system to identify males and females with a high degree of accuracy. Using video image processing of facial features and/or audio processing of vocal signals, a computer system equipped with a video camera and/or microphone can automatically identify the gender of a human user who approaches a user interface or interacts verbally with the user interface. Upon identification of the gender of the user, a computer employing the various methods and apparatus disclosed herein can modify one or more characteristics (e.g., the visual, auditory, informational content, and the like, or combinations thereof) of the user interface to be most amenable to the user.” [0026]. See, “As described above, informational 
Therefore, from the teaching of Rosenberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising being displayed based on device state, as disclosed by Scott in view of Bloch, to determine the user’s gender, as taught by Rosenberg for the purpose of improving the targeting of advertisements served over the internet. Rosenberg at [0008].

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Bloch further in view of Priyadarshan et al. (U.S. 2012/0054187 A1; Hereafter: Priyadarshan).
As per Claim 20: Scott in view of Bloch and Priyadarshan discloses the following limitations; 
 discloses 20.    The system of claim 1, wherein the advertisement engine sends a request for alternative content to a plurality of content providers after selecting the network accessible device to receive the advertisement. Examiner’s note: Scott discloses replacing a first advertisement based on state change. Scott also discloses that Advertisement server 106c forwards advertisements and Advertisement server 106c receives advertisements from plurality of advertising networks for a plurality of campaigns as well as that Advertisement server 106c communicates with Ad campaign 126 and data base 122, which may store advertisements and their associated attributes as shown in Table 1. See, [0069], [0085] and [0131]. In Scott, it is clear that after selecting the advertisements a replacement advertisement is requested and received, but Scott does not explicitly recite that a request is made by Advertisement server 106c to the plurality of Ad Networks.
However, Priyadarshan discloses requesting advertising and bids from secondary parties (i.e. advertisers) as part of reordering, bumping and blocking advertising based on changes in short term interests using device information, such as location and current device activity. See, “In some configurations, the selection of invitational content can include requesting the invitational content from one of secondary content providers 214” [0074]. See, “Further, the pricing engine can also be configured to provide capability for bidding prior to delivery of invitational content. That is, when bumping of invitational content or reordering of the queue is about to occur, the pricing engine 222 can also be configured to request bids from the various secondary content providers involved. Accordingly, the extent of bumping and/or reorder can be limited if secondary content providers associated with adversely affected invitational provide higher bids.” [0084]. See also [0083].
 the request for replacement of advertising based on device state changes, as disclosed by Scott in view of Bloch, to send a request for a replacement advertisement to a plurality of advertisers, as taught by Priyadarshan for the purpose of providing invitational content that is of greater interest to the users. Priyadarshan at [0036].

As per Claim 21: Scott in view of Bloch and Priyadarshan discloses the following limitations; 
Scott discloses 21.    The system of claim 20, wherein the plurality of content providers is a plurality of advertisers. See, “The advertisements, in one example, are received from one or more advertising networks (not shown) in communication with the advertisement server 106c. Advertisement server 106c provides a platform that gathers environment data from devices 102, such as data on the current motion of devices 102, and selectively identifies and distributes forms of advertisement to devices 102 and/or servers in network 104. Database 122 may be associated with server 106c and may contain data relating to advertising campaigns 126 that are to be selectively distributed to devices 102.” [0069].

As per Claim 22: Scott in view of Bloch and Priyadarshan discloses the following limitations; 
Scott discloses 22.    The system of claim 20, wherein the advertisement engine is further configured responsive to determining that the current state of operation is the second state, to deselect the network accessible device for receiving the advertisement and to send an alternative content from the plurality of content providers is sent to the network accessible device after the network accessible device is deselected for receiving the advertisement. See, “The advertisements, in one example, are received from one or more advertising networks (not shown) in communication with the advertisement server 106c. Advertisement server 106c provides a platform that gathers environment data from devices 102, such as data on the current motion of devices 102, and selectively identifies and distributes forms of advertisement to devices 102 and/or servers in network 104. Database 122 may be associated with server 106c and may contain data relating to advertising campaigns 126 that are to be selectively distributed to devices 102.” [0069]. See, “If a detected activity state changes from its present state while an advertisement is generated on device 102, a further update message may be sent from device 102 to server 106c and subsequently, server 106c may send a command to stop sending the advertisement or replace the advertisement with another one.” [0093].

Response to Arguments
Regarding 35 USC 101: The claims do not include particular architecture beyond collecting data from a user’s device and targeting advertising based on the data via a processor over any network. The asserted technical improvements are at best possible with some examples, but all that [0021] and [0058] provide are device conditions that are used to determine whether the user is receptive and what the applicant calls a technical is improvement is the inevitable result of not sending advertising . For example, “By reducing the number of advertisements displayed, battery usage and network data usage of network accessible devices may be reduced, thereby also reducing energy wasted as heat.” The claims stop displaying one advertisement and 
The concept of occurring in real-time is during the time after the advertisement is confirmed and downloaded, which does it save the claims or make them less abstract because it just defines when something happens and the advertisements are still selected and targeted in the same manner. Under Step 2B,  Affinity Labs, CyberSource and TLI Communications are cited, as well as several examples on the concept of targeting user via information gleaned from a mobile device.
Although not directly used in the analysis it is respectfully asserted that preemption is an issue because the applicant’s claims would effectively prohibit the replacing one advertisement for another after the first advertisement is selected based on almost any type of information collect about the user from the device. The claimed scope includes any format or type of advertising display on a user device and based on the application specification a “device state” includes almost any form of information taken from the device that can be used to determine the user’s receptiveness to an advertisement, even the most basic information that the user’s location has changed. See, [0046].

Regarding 35 USC 103: Applicant’s arguments are moot in view of additional references set forth in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2009/0197581 for versions of advertisements based on state, 2014/0164611 for a detecting a wide ranges of states using sensors and delivering advertising based on the information.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688